Exhibit 10.1

[g128821keimage002.gif]

 

 

August 20, 2004

 

William Chardavoyne

1721 Elm Avenue

Manhattan Beach, California 90266

 

Dear Bill:

 

This letter agreement, dated August 20, 2004 (this “agreement”), confirms the
terms of your employment by Activision Publishing, Inc. (“Employer”), on the
terms and conditions set forth below.

 

1.         Term

 

            This agreement shall commence effective as of the date set forth
above and shall continue until terminated in accordance with the terms
specifically set forth in this agreement.

 

2.         Salary

 

            (a)       In full consideration for all rights and services provided
by you under this agreement, you shall receive an annual base salary (“Base
Salary”) of $365,000.

 

            (b)       Base Salary payments shall be made in accordance with
Employer’s then prevailing payroll policy.  The Base Salary referred to in
Paragraph 2(a) shall constitute your minimum Base Salary during the applicable
period.  On an annual basis, your Base Salary may be reviewed to determine if an
increase above the minimum is appropriate. Any decision regarding whether to
change your base salary shall be made in the sole discretion of executive
management and/or the Compensation Committee of the Board of Directors of
Employer.

 

            (c)       In addition to your base salary, you may be eligible to
receive an annual discretionary bonus (“Annual Bonus”) targeted at sixty percent
(60 %) of your annual Base Salary (which may be pro-rated for the amount of time
that you actually perform services for Employer during a particular fiscal
year).  The amount of this Annual Bonus, if any, is within the sole and absolute
discretion of the Employer’s Board of Directors (or the Compensation Committee
of the Board of Directors).  Certain of the criteria that will be considered to
evaluate your eligibility for an Annual Bonus is your achievement of specific
objectives and/or your contribution to the success of the corporate goals and
objectives.  Employer’s overall financial performance will also be considered in
determining whether any bonus is awarded and, if so, the amount.  Discretionary
Annual Bonuses, if granted, are generally paid to employees in May of each
year.  You must remain continuously employed by Employer through the date on
which the discretionary bonus is paid to be eligible to receive a bonus. 
Employer retains the right to modify, at any time, any and all of the criteria
used to determine whether Employee is eligible for a bonus and, if so, the
amount of any such bonus, so long as such Annual Bonus modifications are applied
consistently to other employees in similar officer positions.

 

1

--------------------------------------------------------------------------------


 

3.         Title

 

            You are being employed under this agreement in the position of
Executive Vice President and Chief Financial Officer.

 

4.         Duties

 

            You shall personally and diligently perform, on a full-time and
exclusive basis, such services consistent with your position or consistent with
duties involved in the transition of your position as Employer and its Board of
Directors/ Committees of the Board of Directors may reasonably require.  You 
are also required to read, review and observe all of Employer’s existing
policies, procedures, rules and regulations as well as those adopted by Employer
during the term of your employment.  You will at all times perform all of the
duties and obligations required by you under this agreement in a loyal and
conscientious manner and to the best of your ability and experience.

 

5.         Expenses

 

            To the extent you incur necessary and reasonable business expenses
in the course of your employment, you shall be reimbursed for such expenses,
subject to Employer’s then current policies regarding reimbursement of such
business expenses.

 

6.              Other Benefits

 

            You shall be entitled to those benefits which are standard for
persons in similar positions with Employer, including coverage under Employer’s
health, life insurance and disability plans, and eligibility to participate in
Employer’s 401(k) plan.  Nothing paid to you under any such plans and
arrangements (nor any bonus or stock options which Employer’s Board of Directors
(or the Compensation Committee of such Board of Directors), in its sole and
absolute discretion, shall provide to you)) shall be deemed in lieu, or paid on
account, of your Base Salary.  You expressly agree and acknowledge that after
the expiration or early termination of the term of your employment under this
agreement, you are entitled to no additional benefits, except as specifically
provided in this agreement or under the benefit plans referred to above and
those benefit plans in which you subsequently may become a participant, and
subject in each case to the terms and conditions of each such plan, or as
required by applicable law.  Notwithstanding anything to the contrary set forth
above, you shall be entitled to receive those benefits provided by COBRA upon
the expiration or earlier termination of this agreement.

 

7.         Vacation and Paid Holidays

 

            (a)       You will be entitled to paid vacation days in accordance
with the normal vacation policies of Employer in effect from time to time,
provided that in no event shall you be entitled to less than twenty (20) days of
paid vacation per year.

 

            (b)       You shall be entitled to all paid holidays given by
Employer to its full-time employees.

 

2

--------------------------------------------------------------------------------


 

8.         Protection of Employer’s Interests

 

            (a)           Duty of Loyalty.  During the term of your employment,
you will not compete in any manner, whether directly or indirectly, as a
principal, employee, agent or owner, with Employer, or any affiliate of
Employer, except that the foregoing will not prevent you from holding at any
time less than five percent (5%) of the outstanding capital stock of any company
whose stock is publicly traded.

 

            (b)           Property of Employer.  All rights worldwide with
respect to any and all intellectual or other property of any nature produced,
created or suggested by you during the term of your employment and/or resulting
from your services to Employer which (i) relate in any manner at the time of
conception or reduction to practice to the actual or demonstrably anticipated
business of Employer, (ii) result from or are suggested by any task assigned to
you or any work performed by you on behalf of Employer, or (iii) are based on
any property owned or idea conceived by Employer, shall be deemed to be a work
made for hire and shall be the sole and exclusive property of Employer.  You
agree to execute, acknowledge and deliver to Employer, at Employer’s request and
expense, such further documents, including copyright and patent assignments, as
Employer reasonably finds appropriate to evidence Employer’s rights in such
property.

 

            (c)           Confidentiality.  Any confidential and/or proprietary
information of Employer or any affiliate of Employer shall not be used by you or
disclosed or made available by you to any person except, in furtherance of or as
required in the course of your employment, and upon expiration or earlier
termination of the term of your employment, you shall return to Employer all
such information which exists in written or other physical form (and all copies
thereof) under your control.  Without limiting the generality of the foregoing,
you acknowledge signing and delivering to Employer the Activision Employee
Proprietary Information Agreement and you agree that all terms and conditions
contained in such agreement, and all of your obligations and commitments
provided for in such agreement, shall be deemed, and hereby are, incorporated
into this agreement as if set forth in full herein.  The provisions of  this
paragraph shall survive the expiration or earlier termination of this agreement.

 

            (d)           Covenant Not to Solicit.  After the termination of
your employment pursuant to Paragraph 9(a) or the termination of this agreement
pursuant to Paragraph 9(b) of this agreement for any reason whatsoever, you
shall not, either alone or jointly, with or on behalf of others, directly or
indirectly, whether as principal, partner, agent, shareholder, director,
employee, consultant or otherwise, at any time during a period of one (1) year
following such expiration or termination, offer employment to, or directly or
indirectly solicit the employment or engagement of, or otherwise entice away
from the employment of Employer or any affiliated entity, either for your own
account or for any other person firm or company, any person who was employed by
Employer or any such affiliated entity during the term of your employment,
whether or not such person would commit any breach of his or her contract of
employment by reason of his or her leaving the service of Employer or any
affiliated entity.

 

3

--------------------------------------------------------------------------------


 

9.         Termination

 

            (a)       For Cause.  At any time during the continuation of this
agreement, Employer may terminate your employment under this agreement for Cause
defined as your (i) willful, reckless or gross misconduct or fraud, (ii) gross
negligent performance of job responsibilities, and (iii) conviction of or
pleading no contest to a felony or crime involving dishonesty or moral
turpitude.

 

            (b)       Without Cause.  The parties agree that this agreement may
be terminated for convenience without Cause by either party on no less than
twelve (12) months prior written notice and such termination shall not be deemed
to constitute a wrongful discharge or a wrongful termination of your employment
by Employer or a breach by Employer or by you of any term of this agreement
and/or any other duty or obligation, expressed or implied, which the parties may
owe each other pursuant to any principle or provision of law. The date on which
such written termination notice is received by either you or Employer is
referred to in this agreement as “Termination Notice Date”.

 

            (c)       Death or Disability.  In the event of your death during
the continuation of this agreement, this agreement shall terminate and Employer
only shall be obligated to pay your estate or legal representative only the
amounts set forth in Paragraph 9(d)(ii) below.  In the event you are unable,
with reasonable accommodation, to perform the essential services required of
your position as a result of any physical or mental condition (“disability”),
then Employer shall have the right, at its option, to terminate your employment
under this agreement, and Employer shall be obligated to pay you only the
amounts set forth in Paragraph 9(d)(iii) below.  You acknowledge and agree that
your ability to continuously perform your duties for Employer is an essential
part of your position and that any inability to perform such duties during the
term of this agreement for a period of 60 or more consecutive days or an
aggregate of 90 or more days during any 12-month period would create an undue
hardship for Employer and the operation of its business.  Unless and until so
terminated, during any period of disability during which you are unable, with
reasonable accommodation, to perform the services required of you under this
agreement, your Base Salary shall be payable to the extent of, and subject to,
Employer’s policies and practices then in effect with regard to sick leave and
disability benefits.

 

            (d)       Termination of Obligations.  In the event of the
termination of your employment under this agreement pursuant to Paragraphs 9(a),
9(b) or 9(c), all obligations of Employer to you under this agreement shall
immediately terminate except as follows:

 

i.                        Termination Without Cause.  In the event either party
terminates this agreement pursuant to Paragraph 9(b), then the following shall
apply:

a.               You and Employer shall promptly agree on a reasonable
transition plan acceptable to Employer in its reasonable discretion which shall
allow, among other matters, for an orderly transition of your responsibilities
as a Chief Financial Officer to another individual who is then engaged or will
be engaged by Employer to perform such duties, including, without limitation
full understanding of Employer’s financial,

 

4

--------------------------------------------------------------------------------


 

                        accounting and forecasting systems, corporate reporting,
internal controls, internal and external communications, staffing matters and
your continuing participation and assistance with any then on-going corporate
litigation matters. You agree to devote such time as is reasonably required to
conduct such transition timely and effectively, including on full time,
exclusive basis in the initial stages of such transition if the executive
management of Employer determines such level of your involvement in the
transition process to be reasonable and desirable. You hereby acknowledge and
agree that while Employer may agree in its discretion to a shorter transition
schedule, it is anticipated that transition process may continue for a minimum
of one (1) month to as long as six (6) months from the Termination Notice Date.
The parties acknowledge that notwithstanding the actual duration of transition
process, your status as employee of Employer will continue for the full period
of twelve (12) months from the Termination Notice Date and you will continue to
provide such advisory services until the end of your employment consistent with
your prior position with Employer as Employer may reasonably request.

b.              Conditioned on your full, complete and continuing compliance
with the conditions set forth in Paragraph 9(d)(i)(a) above, you shall receive:
(i) continuing payments of your Base Salary then in effect, payable in
accordance with Employer normal payroll practices for a period of twelve (12)
months following the Termination Notice Date; (ii) full Annual Bonus for the
fiscal year during which  the Termination Notice Date  occurs to the extent such
Annual Bonus is awarded to you pursuant to the terms of Paragraph 2(c) of this
agreement by the Board of Directors (or the Compensation Committee of such Board
of Directors), payable in accordance with Employer’s normal practices applicable
to Annual Bonus payments; (iii) should the Termination Notice Date occur during
the course of any fiscal year such that there are then fewer than twelve (12)
months remaining in such fiscal year at the time of such termination (it being
understood that Employer’s fiscal year is April to March), the portion of the
Annual Bonus for the following fiscal year if such Annual Bonus is awarded
pursuant to the terms of Paragraph 2(c) of this agreement by the Board of
Directors (or the Compensation Committee of such Board of Directors) pro-rated
for the number of months to allow you to receive your bonus payment for the full
twelve (12) month period from the Termination Notice Date (such bonus payment to
be calculated and paid out in accordance with Employer’s normal practices
applicable to Annual Bonus

 

5

--------------------------------------------------------------------------------


 

                        payments); and (iv) continuing reimbursement of expenses
if any due to you pursuant to Paragraph 5.  For illustration purposes and for
avoidance of doubt, in regards to Paragraphs 9(d)(i)(b)(i), (ii) and (iii), it
is the understanding of the parties that should this agreement, for example, be
terminated without cause effective as of Termination Notice Date on October 31,
2004, you will receive:

•                  Continuing Base Salary payments through October 31, 2005;

•                  Annual Bonus for Employer’s fiscal year 2005 ending March 31,
2005, to the extent earned, and payable on or about May 2005 if such continues
to be Employer’s normal payment time period for the disbursement of bonuses; and

•                  Annual Bonus for Employer’s fiscal year 2006 ending March 31,
2006, to the extent earned, pro-rated for the month of April-October 2006, and
payable on or about May 2006 if such continues to be Employer’s normal payment
time period for the disbursement of bonuses

•                  Above payments are conditioned on your full, complete and
continuing compliance with the conditions set forth in Paragraph 9(d)(i)(a).

ii.                     Compensation upon Death.  In the event this agreement is
terminated as a result of your death, your heirs, successors or legal
representatives shall receive: (i) the Base Salary through the date of
termination of this agreement; (ii) any unpaid Annual Bonus for any previously
completed fiscal year if such Annual Bonus is awarded to you pursuant to the
terms of Paragraph 2(c) of this agreement by the Board of Directors (or the
Compensation Committee of such Board of Directors) and remain not paid; (iii)
the pro rata portion of the Annual Bonus for the fiscal year in which
termination occurs to the extent such Annual Bonus is awarded to you pursuant to
the terms of Paragraph 2(c) of this agreement by the Board of Directors (or the
Compensation Committee of such Board of Directors); (v) reimbursement of
expenses due to you pursuant to Paragraph 5.  Bonus payments will be made
notwithstanding the fact that you are not employed by Employer at the time such
payment is paid. All such payments shall be in addition to any payments or
benefits your widow, beneficiaries or estate may be entitled to receive pursuant
to any pension or employee benefit plan or life insurance policy

 

6

--------------------------------------------------------------------------------


 

                              maintained by Employer; and (v) all payments and
benefits due you under any of Employee’s employee benefit plans.

iii.                                                                       
Compensation upon Disability.  In the event this agreement is terminated as a
result of your disability, you shall receive: (i) the Base Salary through the
date of your termination; (ii) any unpaid Annual Bonus for any previously
completed fiscal year if such Annual Bonus is actually awarded to you pursuant
to the terms of Paragraph 2(c) of this agreement by the Board of Directors (or
the Compensation Committee of such Board of Directors) and remain not paid in
whole or in part; (iii) the pro rata portion of the Annual Bonus for the fiscal
year in which your termination occurs to the extent such Annual Bonus is awarded
pursuant to the terms of Paragraph 2(c) of this agreement by the Board of
Directors (or the Compensation Committee of such Board of Directors); (iv)
reimbursement of expenses due to you pursuant to Paragraph 5. Bonus payments
will be made notwithstanding the fact that you are not employed by Employer at
the time such payment is paid.


(E)             DISPOSITION OF STOCK OPTIONS UPON TERMINATION.  UPON TERMINATION
OF YOUR EMPLOYMENT FOR ANY REASON, THE FOLLOWING TERMS SHALL APPLY TO THE
OPTIONS TO ACQUIRE SHARES OF COMMON STOCK OF ACTIVISION, INC. THAT MAY HAVE BEEN
ISSUED TO YOU DURING THE COURSE OF YOUR EMPLOYMENT WITH EMPLOYER PRIOR TO SUCH
TERMINATION (“OPTIONS”):

 


(I)                                     IN THE EVENT OF TERMINATION OF YOUR
EMPLOYMENT WITHOUT CAUSE AND CONDITIONED ON YOUR FULL, COMPLETE AND CONTINUING
COMPLIANCE WITH THE CONDITIONS SET FORTH IN PARAGRAPH 9(D)(I)(A) ABOVE, ALL SUCH
STOCK OPTIONS SHALL CONTINUE TO VEST AND BE EXERCISABLE FOR A PERIOD OF TWELVE
(12) MONTHS FOLLOWING THE TERMINATION NOTICE DATE, PROVIDED THAT AT ALL TIMES
DURING SUCH PERIOD YOUR REMAIN AN EMPLOYEE.  UPON TERMINATION OF SUCH TWELVE
(12) MONTH PERIOD OR EARLIER TERMINATION OF YOUR EMPLOYMENT, ALL THEN UNVESTED
STOCK OPTIONS SHALL BE CANCELLED AND ONLY VESTED STOCK OPTIONS SHALL CONTINUE TO
BE EXERCISABLE UNTIL THE EARLIER OF (A) THE END OF THE 30TH DAY AFTER SUCH DATE,
OR (B) THE EXPIRATION OF SUCH STOCK OPTION PURSUANT TO THE TERMS OF THE STOCK
OPTION AGREEMENT FOR SUCH STOCK OPTION; AND UPON THE EXPIRATION OF SUCH PERIOD,
ALL STOCK OPTIONS THEN REMAINING UNEXERCISED SHALL BE CANCELLED.

 


(II)                                  IN THE EVENT OF YOUR TERMINATION OF
EMPLOYMENT BY REASON OF YOUR DEATH OR DISABILITY, ALL SUCH STOCK OPTIONS SHALL
CEASE TO VEST IMMEDIATELY AS OF THE DATE OF SUCH TERMINATION OF YOUR EMPLOYMENT,
ALL UNVESTED STOCK OPTIONS SHALL BE CANCELLED AND ONLY VESTED STOCK OPTIONS
SHALL CONTINUE TO BE EXERCISABLE UNTIL THE EARLIER OF (A) THE END OF THE 30TH
DAY AFTER THE DATE OF SUCH TERMINATION OF YOUR EMPLOYMENT, OR (B) THE EXPIRATION
OF SUCH STOCK OPTION PURSUANT TO THE TERMS OF THE STOCK OPTION AGREEMENT

 

7

--------------------------------------------------------------------------------


 


                                                FOR SUCH STOCK OPTION; AND UPON
THE EXPIRATION OF SUCH PERIOD, ALL STOCK OPTIONS THEN REMAINING UNEXERCISED
SHALL BE CANCELLED.

 


(III)                               IN THE EVENT OF TERMINATION OF YOUR
EMPLOYMENT FOR CAUSE, OR BY YOUR MATERIAL BREACH OF THIS AGREEMENT, ALL SUCH
STOCK OPTIONS, WHETHER OR NOT VESTED, SHALL EXPIRE IMMEDIATELY ON THE DATE OF
TERMINATION OF YOUR EMPLOYMENT AND ALL SUCH STOCK OPTIONS SHALL IMMEDIATELY BE
CANCELLED AND NO LONGER CONTINUE VEST OR BE EXERCISABLE AS OF THE DATE OF
TERMINATION OF YOUR EMPLOYMENT.

 


(IV)                              IN THE EVENT OF TERMINATION OF YOUR EMPLOYMENT
FOR ANY REASON NOT OTHERWISE DESCRIBED IN PARAGRAPHS 9(E)(I)-(III), ALL SUCH
STOCK OPTIONS SHALL CEASE TO VEST IMMEDIATELY AS OF THE DATE OF SUCH TERMINATION
OF YOUR EMPLOYMENT, ALL UNVESTED STOCK OPTIONS SHALL BE CANCELLED AND ONLY
VESTED STOCK OPTIONS SHALL CONTINUE TO BE EXERCISABLE UNTIL THE EARLIER OF (A)
THE END OF THE 30TH DAY AFTER THE DATE OF SUCH TERMINATION OF YOUR EMPLOYMENT,
OR (B) THE EXPIRATION OF SUCH STOCK OPTION PURSUANT TO THE TERMS OF THE STOCK
OPTION AGREEMENT FOR SUCH STOCK OPTION; AND UPON THE EXPIRATION OF SUCH PERIOD,
ALL STOCK OPTIONS THEN REMAINING UNEXERCISED SHALL BE CANCELLED.

 

10.      Use of Employee’s Name

 

            Employer shall have the right, but not the obligation, to use your
name or likeness for any publicity or advertising purpose.

 

11.      Assignment

 

            Employer may assign this agreement or all or any part of its rights
under this agreement to any entity which succeeds to all or substantially all of
Employer’s assets (whether by merger, acquisition, consolidation, reorganization
or otherwise) or which Employer may own substantially, and this agreement shall
inure to the benefit of such assignee.

 

12.      No Conflict with Prior Agreements

 

            You represent to Employer that neither your commencement of
employment under this agreement nor the performance of your duties under this
agreement conflicts or will conflict with any contractual commitment on your
part to any third party, nor does it or will it violate or interfere with any
rights of any third party.

 

13.      Representations and Warranties

 

            You represent and warrant that you have provided Employer with
complete and accurate information regarding your skills and experience. 
Employee further represents and warrants that you have the skills and abilities
to perform the job responsibilities for which you are being hired (see
paragraphs 3 and 4, above) based on your skills and experience.  Based on your

 

8

--------------------------------------------------------------------------------


 

representations regarding your skills and abilities, Employer has agreed to hire
and compensate you pursuant to the terms of this agreement.

 

14.      General Provisions

 

            (a)       Entire Agreement.  This agreement supersedes all prior or
contemporaneous agreements and statements, whether written or oral, concerning
the terms of your employment with Employer, and no amendment or modification of
this agreement shall be binding unless it is set forth in a writing signed by
both Employer and you.  To the extent that this agreement conflicts with any of
Employer’s policies, procedures, rules or regulations, this agreement shall
supersede the other policies, procedures, rules or regulations.  Without
limiting the generality of the foregoing, you acknowledge that this agreement
supersedes your prior written agreement with Employer dated April 1, 2002 and
any related letters  and memorandums of understanding, and such agreement and
related letters and memorandums are hereby declared terminated and of no further
force and effect.

 

            (b)       No Broker.  You have given no indication, representation
or commitment of any nature to any broker, finder, agent or other third party to
the effect that any fees or commissions of any nature are, or under any
circumstances might be, payable by Employer or any affiliate of Employer in
connection with your employment under this agreement.

 

            (c)       Waiver.  No waiver by either party of any breach by the
other party of any provision or condition of this agreement shall be deemed a
waiver of any similar or dissimilar provision or condition at the same or any
prior or subsequent time.

 

            (d)       Prevailing Law.  Nothing contained in this agreement shall
be construed so as to require the commission of any act contrary to law and
wherever there is any conflict between any provision of this agreement and any
present or future statute, law, ordinance or regulation, the latter shall
prevail, but in such event the provision of this agreement affected shall be
curtailed and limited only to the extent necessary to bring it within legal
requirements.

 

            (e)       No Employment Commitments.  This agreement does not
constitute a commitment of Employer with regard to your employment, express or
implied, other than to the extent expressly provided for herein.

 

            (f)        Choice of Law.  This agreement shall be governed by and
construed in accordance with the laws of the State of California without regard
to conflict of law principles.

 

            (g)       Immigration.  In accordance with the Immigration Reform
and Control Act of 1986, employment under this agreement is conditioned upon
satisfactory proof of your identity and legal ability to work in the United
States.  Employer acknowledges that Employee has satisfied this condition.

 

            (h)       Venue and Jurisdiction.  The parties agree that all
actions or proceedings initiated by either party hereto arising directly or
indirectly out of this agreement shall be litigated in federal or state court in
Los Angeles, California.  The parties hereto expressly submit and consent in
advance to such jurisdiction and agree that service of summons and complaint or
other process

 

9

--------------------------------------------------------------------------------


 

or papers may be made by registered or certified mail addressed to the relevant
party at the address set forth below.  The parties hereto waive any claim that a
federal or state court in Los Angeles, California, is an inconvenient or an
improper forum.

 

            (i)        Severability.  If any provision of this agreement is held
to be illegal, invalid or unenforceable under existing or future laws effective
during the term of this agreement, such provisions shall be fully severable, the
agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this agreement, and the
remaining provisions of this agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this agreement.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision, there shall be added automatically as part
of this agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal and enforceable.

 

            (j)        Legal Counsel.  You acknowledge that you have been given
the opportunity to consult with legal counsel of his own choosing regarding this
agreement.  You understand and agree that Activision’s General Counsel, or any
other attorney or member of management who has discussed any term or condition
of this agreement with you, is only acting on behalf of the company and not on
behalf of Employee.

 

            (k)       Right to Negotiate.  You hereby acknowledges that you have
been given the opportunity to participate in the negotiation of the terms of
this agreement.

 

                (l)        Services Unique.  You recognize that the services
being performed by you under this agreement are of a special, unique, unusual,
extraordinary and intellectual character giving them a peculiar value, the loss
of which cannot be reasonably or adequately compensated for in damages in the
event of a breach of this agreement by you (particularly, but without
limitation, with respect to the provisions hereof relating to the exclusivity of
your services and the provisions of paragraph 8 of this agreement).

 

                (m)          Injunctive Relief.  In the event of a breach or
threatened breach of this agreement, you hereby agree that any remedy at law for
any breach or threatened breach of this agreement will be inadequate and,
accordingly, each party hereby stipulates that the other is entitled to obtain
injunctive relief for any such breaches or threatened breaches.  The injunctive
relief provided for in this paragraph is in addition to, and is not in
limitation of, any and all other remedies at law or in equity otherwise
available to the applicable party.  The parties agree to waive the requirement
of posting a bond in connection with a court’s issuance of an injunction.

 

                (n)           Remedies Cumulative. The remedies in this
paragraph are not exclusive, and the parties shall have the right to pursue any
other legal or equitable remedies to enforce the terms of this agreement.

 

            (o)       Attorneys’ Fees And Costs.  If either party brings an
action to enforce, interpret or apply the terms of this agreement or declare its
rights under this agreement, the prevailing party in such action, including all
appeals, shall receive all of its or his attorneys’ fees, experts’ fees, and all
of its or his costs, in addition to such other relief as may be granted.

 

10

--------------------------------------------------------------------------------


 

15.      Notices

 

            All notices which either party is required or may desire to give the
other shall be in writing and given either personally or by depositing the same
in the United States mail addressed to the party to be given notice as follows:

 

To Employer:

 

3100 Ocean Park Boulevard

 

 

Santa Monica, California 90405

 

 

Attention: Senior Vice President,

 

 

Business Affairs and General Counsel

 

 

 

To Employee:

 

1721 Elm Avenue

 

 

Manhattan Beach, California 90266

 

            Either party may by written notice designate a different address for
giving of notices.  The date of mailing of any such notices shall be deemed to
be the date on which such notice is given.

 

16.      Headings

 

            The headings set forth herein are included solely for the purpose of
identification and shall not be used for the purpose of construing the meaning
of the provisions of this agreement.

 

            If the foregoing accurately reflects our mutual agreement, please
sign where indicated.

 

ACCEPTED AND AGREED TO:

 

Employer

 

Employee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

Ron Doornink

 

 

 

William Chardavoyne

 

 

Chief Executive Officer

 

 

 

 

 

 

11

--------------------------------------------------------------------------------

 